UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6251



TIRAN LATRAYER BROWN,

                Petitioner - Appellant,

          v.


WILLIAM WILLIAMS; J. JOSEPH CURRAN, JR., Attorney General of the
State of Maryland; JAMES S. SMITH,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:06-cv-01696-WDQ)


Submitted:   June 10, 2008                 Decided:    June 27, 2008


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tiran Latrayer Brown, Appellant Pro Se. Gary E. O. Connor, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tiran Latrayer Brown seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.    We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    Except as provided in Fed. R. App.

P. 4(a)(6), neither this court nor the district court may extend

the time to note an appeal more than sixty days after the judgment

was entered.    Ali v. Lyles, 769 F.2d 204, 205 (4th Cir. 1985).

This appeal period is “mandatory and jurisdictional.”    Browder v.

Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).

           The district court’s order was entered on the docket on

October 29, 2007.   The notice of appeal was filed on February 3,

2008.*   Because Brown failed to file a timely notice of appeal or



     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).
We deny Brown’s request to treat his motion for an extension of
time to “research [his] next move” as a notice of appeal nunc pro
tunc, because the motion did not indicate Brown’s intent to seek
appellate review. See Smith v. Barry, 502 U.S. 244, 248 (1992).

                                 - 2 -
to obtain an extension or reopening of the appeal period, we

dismiss the appeal.          We dispense with oral argument because the

facts   and   legal    contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.

                                                                       DISMISSED




                                      - 3 -